DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application 16/084821 filed on
01/28/2021. Claims 1 and 3-6 are pending and have been examined in this office action, claims 1 and 4 have been amended, claims 5 and 6 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 7, filed 01/28/2021, with respect to the rejection(s) of claims 1 and 4 under 35 U.S.C § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tokoro et al. U.S. Patent No. 6,573,859 (“Tokoro”).
to comprise receiving directivity, the receiving directivity is formed by calculating weights of the beat signals so as to direct a peak of the directivity in a direction where a first target, as a calculation object of the distance, is present, and (see at least [col. 10, line 50-67] When the answer is no in step S15, i.e., when it is determined that the target is in the far range, the flow transfers to step S18 to use the second bearing detecting means. Step S18 is a step of computing weights of the adaptive array antenna filter (AAAF) at the frequency peak fi. Since AAAF employs a method of calculating weights to minimize the gain of the direction of the incident wave (received signal), a null point is formed in the direction of incidence. Step S19 is a step of estimating the target bearing from the bearing of this null point. Since this method is based on the assumption that each target is a point, it has the disadvantage that the null point does not always agree with the center direction of the target if the target has a wide angular width. However, the present embodiment applies this step only to the far targets, and thus there occurs no substantial trouble with detection of the bearing on the assumption that each target is a point, because the angular width of each target is very small.)
Regarding dependent claims 3 and 5-6, Applicant notes that the claims ultimately depends from independent claim 1, which Applicant argues are patentable over the previously cited references, as discussed above. Applicant argues that claims 3 and 5-6 are patentable for the reason of being dependent from claim 1. Examiner respectfully disagrees. See response to arguments concerning the patentability of claim 1 above, and further details concerning the rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 rejected under 35 U.S.C. 103 as being unpatentable over Yukumatsu et al. U.S. Pub. No. 2012/0194377 (“Yukumatsu”) in view of Tokoro et al. U.S. Patent No. 6,573,859 (“Tokoro”) and Pearce et al. U.S. Patent No. 5,194,870 (“Pearce”).
The applied reference, Yukumatsu, has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Regarding claim 1 as best understood, Yukumatsu discloses a target detection device configured to detect a target around a vehicle, the target detection device comprising:
an analysis section configured to frequency-analyze each of beat signals generated from a plurality of continuous-wave signals having different frequencies sequentially transmitted by an on-vehicle radar having a plurality of receiving antennas and received waves which are continuous waves reflected by the target and received by each of the plurality of receiving The antenna apparatus may further comprise: a transceiver that transmits electromagnetic waves via the first antenna section; and a receiver that receives electromagnetic waves S via the second antenna section, wherein the transceiver and the receiver are composed of electric components that are mounted on the other of both outer layers located at both surfaces of the substrate. In other words, the second antenna section may be formed in the parts-mounted Surface of the Substrate. In this case, the size of the antenna apparatus can be reduced.)
a direction estimating section configured to estimate arrival directions of reflected waves by using the beat signals, for each frequency bin in which a presence of the target is recognized by frequency analysis in the analysis section; (see at least [¶ 0031] The receiver may independently supply each of reception signals from each of the plurality of antenna elements to the signal processor, and the signal processor may perform a process to estimate a direction of arrival of electromagnetic waves based on phase information of each of the reception signals.)
a received waveform forming section configured to form a received waveform for each of the frequencies of the continuous waves by weighting the beat signals used for estimating the arrival directions of the reflected waves, so as to have a directivity of the plurality of receiving antennas in one of the arrival directions estimated by the direction estimating section; and (see at least [¶ 0108] The control circuit 5 operates the transmitter 10 and the receiver 20 in specified operation modes. Under the operation, the control circuit 5 performs a process of detecting a target (target detection process) based on the beat signals B derived from the receiver 20.
a distance calculating section configured to calculate a distance to the target from a phase difference between received waveforms formed by the received waveform forming section for each of the frequencies of the continuous waves, (see at least [¶ 0112] Specifically, in the pulse-wave mode, the target detection process can provide a distance to the target as information regarding the target present in the detection area. AND [¶ 0113] In the continuous-wave mode (in the measurement using FMCW or dual-frequency CW), the receiver 20 outputs a beat signal B that is the mixture of the reception signal Sr and the local signal L. Then, the control circuit 5 performs the target detection process. In the target detection process, the control circuit 5 calculates a relative speed and distance of the target using a well-known technique in FMCW radar and dual-frequency CW radar.)
	Yukumatsu fails to explicitly disclose a device for receiving directivity by calculating weights of the beat signals so as to direct a peak of the directivity in a direction where a first target as a calculation object of the distance is present. However, Tokoro teaches wherein: the received waveform forming section is configured to form the received waveform to comprise receiving directivity, and the receiving directivity is formed by calculating weights of the beat signals so as to direct a peak of the directivity in a direction where a first target as a calculation object of the distance is present, and (see at least [col. 10, line 50-67] When the answer is no in step S15, i.e., when it is determined that the target is in the far range, the flow transfers to step S18 to use the second bearing detecting means. Step S18 is a step of computing weights of the adaptive array antenna filter (AAAF) at the frequency peak fi. Since AAAF employs a method of calculating weights to minimize the gain of the direction of the incident wave (received signal), a null point is formed in the direction of incidence. Step S19 is a step of estimating the target bearing from the bearing of this null point. Since this method is based on the assumption that each target is a point, it has the disadvantage that the null point does not always agree with the center direction of the target if the target has a wide angular width. However, the present embodiment applies this step only to the far targets, and thus there occurs no substantial trouble with detection of the bearing on the assumption that each target is a point, because the angular width of each target is very small.)
	Thus Yukumatsu discloses a target detection device configured to detect a target around a vehicle. Tokoro teaches a device for receiving directivity by calculating weights of the beat signals so as to direct a peak of the directivity in a direction where a first target as a calculation object of the distance is present.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device disclosed by Yukumatsu and incorporate the teachings of Tokoro for calculating weights of the beat signals so as to direct a peak of the directivity in a direction where a first target as a calculation object of the distance is present. Doing so allows for accurate detection of objects in the environment.
	Furthermore, Yukumatsu fails to disclose directing a null of the directivity to determine the direction of a second object. However, Pearce discloses the device to direct a null of the directivity in a direction where a second target as a non-calculation object of the distance is present, of the arrival directions estimated by the direction estimating section (see at least [col. 4, line 34-44] Considering now the second range detection channel, the same process is carried on as in the first range cell detection channel, but this time the reference sweep is delayed by one sample period (see FIG. 6). Consequently, the second target referred to in the preceding paragraph corresponds to a maximum in the output of the accumulating dump, while the first target corresponds to a null in the output of the accumulating dump. Consequently, the second target produces the first line to the right of the main peak in the frequency distribution of FIG. 4.)  
	Thus Yukumatsu discloses a target detection device configured to detect a target around a vehicle. Pearce teaches a device for estimating the arrival direction of two targets, by directing a null of the directivity in the direction of the second object.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device disclosed by Yukumatsu and incorporate the teachings of Pearce and include the capability of estimating the arrival direction of two targets, by directing a null of the directivity in the direction of the second object. Doing so allows for the vehicle to efficiently and accurately detect a second target in an environment.

	Regarding claim 4 as best understood, Yukumatsu discloses a computer-implemented method for detecting a target around a vehicle, the vehicle equipped with on-vehicle radar having a plurality of receiving antennas, the computer-implemented method comprising:
frequency-analyzing each of beat signals generated from a plurality of continuous-wave signals having different frequencies sequentially transmitted by the plurality of receiving antennas and received waves which are continuous waves reflected by the target and received by each of the plurality of receiving antennas, for each of the frequencies of the continuous waves and for each of the plurality of receiving antennas; (see at least [¶ 0027] The antenna apparatus may further comprise: a transceiver that transmits electromagnetic waves via the first antenna section; and a receiver that receives electromagnetic waves S via the second antenna section, wherein the transceiver and the receiver are composed of electric components that are mounted on the other of both outer layers located at both surfaces of the substrate. In other words, the second antenna section may be formed in the parts-mounted Surface of the Substrate. In this case, the size of the antenna apparatus can be reduced.)
estimate arrival directions of reflected waves by using the beat signals, for each frequency bin in which a presence of the target is recognized by frequency-analyzing each of the beat signals; (see at least [¶ 0031] The receiver may independently supply each of reception signals from each of the plurality of antenna elements to the signal processor, and the signal processor may perform a process to estimate a direction of arrival of electromagnetic waves based on phase information of each of the reception signals.)
forming a received waveform for each of the frequencies of the continuous waves by weighting the beat signals used for estimating arrival directions of the reflected waves, so as to have directivity of the plurality of receiving antennas in one of the arrival directions; and (see at least [¶ 0108] The control circuit 5 operates the transmitter 10 and the receiver 20 in specified operation modes. Under the operation, the control circuit 5 performs a process of detecting a target (target detection process) based on the beat signals B derived from the receiver 20.)
calculating a distance to the target from a phase difference between received waveforms formed for each of the frequencies of the continuous waves, (see at least [¶ 0112] Specifically, in the pulse-wave mode, the target detection process can provide a distance to the target as information regarding the target present in the detection area. AND [¶ 0113] In the continuous-wave mode (in the measurement using FMCW or dual-frequency CW), the receiver 20 outputs a beat signal B that is the mixture of the reception signal Sr and the local signal L. Then, the control circuit 5 performs the target detection process. In the target detection process, the control circuit 5 calculates a relative speed and distance of the target using a well-known technique in FMCW radar and dual-frequency CW radar.)
Yukumatsu fails to explicitly disclose a method for receiving directivity by calculating weights of the beat signals so as to direct a peak of the directivity in a direction where a first target as a calculation object of the distance is present. However, Tokoro teaches wherein: wherein: the received waveform is formed to comprise receiving directivity, the receiving directivity is formed by calculating weights of the beat signals so as to direct a peak of the directivity in a direction where a first target, as a calculation object of the distance, is present, and (see at least [col. 10, line 50-67] When the answer is no in step S15, i.e., when it is determined that the target is in the far range, the flow transfers to step S18 to use the second bearing detecting means. Step S18 is a step of computing weights of the adaptive array antenna filter (AAAF) at the frequency peak fi. Since AAAF employs a method of calculating weights to minimize the gain of the direction of the incident wave (received signal), a null point is formed in the direction of incidence. Step S19 is a step of estimating the target bearing from the bearing of this null point. Since this method is based on the assumption that each target is a point, it has the disadvantage that the null point does not always agree with the center direction of the target if the target has a wide angular width. However, the present embodiment applies this step only to the far targets, and thus there occurs no substantial trouble with detection of the bearing on the assumption that each target is a point, because the angular width of each target is very small.)

	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device disclosed by Yukumatsu and incorporate the teachings of Tokoro for calculating weights of the beat signals so as to direct a peak of the directivity in a direction where a first target as a calculation object of the distance is present. Doing so allows for accurate detection of objects in the environment.
Furthermore, Yukumatsu fails to disclose directing a null of the directivity to determine the direction of a second object. However, Pearce discloses the method to direct a null of the directivity in a direction where a second target, as a non-calculation object of the distance, is present (see at least [col. 4, line 34-44] Considering now the second range detection channel, the same process is carried on as in the first range cell detection channel, but this time the reference sweep is delayed by one sample period (see FIG. 6). Consequently, the second target referred to in the preceding paragraph corresponds to a maximum in the output of the accumulating dump, while the first target corresponds to a null in the output of the accumulating dump. Consequently, the second target produces the first line to the right of the main peak in the frequency distribution of FIG. 4.)
	Thus Yukumatsu discloses computer-implemented method for configured to detect a target around a vehicle. Pearce teaches a method for directing a null of the directivity in the direction of the second object.

This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yukumatsu in view of Tokoro and Pearce as applied to claim 1 above, and further in view of Sakamoto et al. U.S. Patent No. 7,567,204 (“Sakamoto”).
The applied reference, Sakamoto, has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claim 3 as best understood, Yukumatsu in view of Tokoro and Pearce discloses the target detection device according to claim 1. Yukumatsu fails to explicitly disclose the direction estimating section configured to estimate the arrival directions of the wave signals using a high-resolution arrival direction estimation algorithm.
However, Sakamato teaches the target detection device according to claim 1, wherein: the direction estimating section is configured to estimate the arrival directions by using a high-resolution arrival direction estimation algorithm (see at least [column 19, lines 5-26] In the MUSIC method, a self-correlation matrix of X(t) plays a central role to estimate the direction of the target object. A description of the MUSIC method can be found in "Multiple emitter location and signal parameter estimation" by R. O. Schmidt, IEEE Trans. Antennas Propagat. Vol. 34 (3) March (1986) pp. 276-280. Using the MUSIC method, the direction of the target object is detected based on the digital signal data x.sub.i(t) (i=1, . . . , N) corresponding to each of the peak frequencies with respect to each channel over one period of 2.times..DELTA.T in the saw-toothed waveform of the frequency variation of the radio frequency signal. If a plurality of peak frequencies is detected, it is expected that there are a plurality of target objects whose number is equal to that of the peak frequencies. Thus, the directions of the target objects are obtained with respect to each of the upward modulated section and the downward modulated section. Those data including the peak frequencies and the directions of the target objects with respect to the upward modulated section and the downward modulated section will hereinafter be referred as to a first target direction information and a second target direction information, respectively.)
Thus, Yukumatsu in view of Tokoro and Pearce discloses a device for analyzing wave signals transmitted by an on-vehicle radar and reflected by target objects in an environment, determining the direction and calculating the distance of an object in relation to the subject 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yukumatsu in view of Tokoro and Pearce to incorporate the teachings of Sakamato to utilize a high-resolution arrival direction estimation algorithm. Doing so allows for more efficient target object determination using a peak frequencies.
This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yukumatsu in view of Tokoro and Pearce as applied to claim 1 above, and further in view of Tong et al. U.S. Patent No. 7,006,042 (“Tong”).
Yukumatsu in view of Tokoro and Pearce discloses the target detection device according to claim 1. Yukumatsu fails to explicitly disclose to calculate the weights of the beat signals by using a method of Directionally Constrained Minimization of Power.
 In addition, one of the conventional antenna array systems, which operates on the basis of detection of the phase differences among antenna elements that form an antenna array, detects the phase differences among received signals received by the antenna elements by performing complex conjugate multiplication of the received signals, and then calculates array weights for the respective antenna elements based on the detected phase differences in accordance with an array weight formation algorithm (e.g., a DCMP ( Directionally Constrained Minimization of Power) method), thereby forming a directivity pattern of the antenna array (see, for example, Japanese Unexamined Patent Application, First Publication No. Hei 11-274976).)
Thus, Yukumatsu in view of Tokoro and Pearce discloses the target detection device according to claim 1. Tong teaches a device to calculate the weights of the beat signals by using a method of Directionally Constrained Minimization of Power.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yukumatsu in view of Tokoro and Pearce to incorporate the teachings of Hirabe to select an algorithm for estimating the arrival directions of the reflected waves. Doing so allows for more efficient target object detection.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yukumatsu in view of Tokoro and Pearce as applied to claim 1 above, and further in view of Hirabe et al. U.S. Patent No. 6,549,762 (“Hirabe”).

However, Hirabe teaches target detection device according to claim 1, wherein: the direction estimating section is configured to select an algorithm for estimating the arrival directions depending on performance of a processor which performs process for estimating the arrival directions of the reflected waves (see at least [col. 3, line 12-17] Analog-to-digital converters 31 to 34 convert the IF signals supplied from down-converter 21 to 24 into digital signals 61 to 64, respectively. Digital signals 61 to 64 are supplied to signal processor 4. Signal processor 4 serves for estimating the arrival direction of the desired wave by using an algorithm which will be described later on.)
Thus, Yukumatsu in view of Tokoro and Pearce discloses the target detection device according to claim 1. Hirabe teaches a device to select an algorithm for estimating the arrival directions of the reflected waves.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yukumatsu in view of Tokoro and Pearce to incorporate the teachings of Hirabe to select an algorithm for estimating the arrival directions of the reflected waves. Doing so allows for more efficient target object detection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Thomas Ingram/Primary Examiner, Art Unit 3668